HAYNES, C.
This appeal is from an order denying appellant’s motion to change the place of trial of said action from Los Angeles county, where it was brought to the county of San Diego, in which said corporation has its place of business. Two prior motions to change the place of trial had been made by the defendant corporation, and denied by the court below, and appeals were taken from each order. The first of these appeals (L. A. No. 884) was decided June 26, 1901, and the order was reversed, with directions to the court below to grant said motion (ante, p. 703, 65 Pac. 567). After the motion in No. 884 was denied by the superior court, the demurrer of the corporation to the complaint was heard and *846sustained, and, an amended complaint having been filed, the corporation again moved the court for an order changing the place of trial, and upon the hearing the court denied the motion on the ground that it was a renewal of a motion previously made and denied; and it is from that order this appeal was taken. The former appeal having accomplished the change of venue, we see no purpose that can be sub-served by a decision of the appeal now before us. It is now a moot case merely, so that, if it were conceded that the court erred in denying the motion on the ground that it was a renewal of a motion previously made and denied, a reversal would not aid the appellant. Under these circumstances the appeal should be dismissed at appellant’s cost.
We concur: Gray, C.; Cooper, C.
PER CURIAM.
For the reasons given in the foregoing opinion, the appeal is dismissed, at appellant’s cost.